Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is in response to the Amendment dated March 8, 2022. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Response to Arguments
Drawings
The drawings have been objected to.
The drawings were received on March 8, 2022.  These drawings are acceptable.

Specification
The disclosure has been objected to because of minor informalities.
	The objection of the disclosure has been withdrawn in view of Applicant’s amendment.
  
Claim Rejections - 35 USC § 112
Claims 9-11 have been rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	The rejection of claims 9-11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of Applicant’s amendment.

Claim Rejections - 35 USC § 102/103
I.	Claim(s) 1-3, 6 and 8 have been rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Del Castillo et al. (“Sn Nanoparticles on Gas Diffusion Electrodes: Synthesis, Characterization and Use for Continuous CO2 Electroreduction to Formate,” Journal of CO2 Utilization (2017 Mar 1), Vol. 18, pp. 222-228).
	The rejection of claims 1-3, 6 and 8 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Del Castillo et al. has been withdrawn in view of Applicant’s amendment.

II.	Claim(s) 1-11 have been rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kudo et al. (US Patent Application Publication No. 2018/0265440 A1).
	The rejection of claims 1-11 under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kudo et al. has been withdrawn in view of Applicant’s amendment.

Response to Amendment

Claim Rejections - 35 USC § 112
Claims 1-3 and 5-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1
	line 4, recites “with a catalytically active material present on the working electrode”.
	lines 6-7, recite “wherein the working electrode is a cathode comprising a cathodic catalytically active material comprised of at least one of copper, copper oxide, or a copper containing material”.
	It is unclear from the claim language what the relationship is between the catalytically active material and the cathodic catalytically active material. Are they the same thing?

Claim 10
	line 14, it appears that the “one or more carbon-containing chemical products electrocatalytically” is the same as the one or more carbon-containing chemical products electrocatalytically recited in claim 1, lines 9-10. However, the claim language is unclear as to whether it is.
The subsequent mention of an element is to be modified by the definite article “the”, 
“said” or “the said,” thereby making the latter mention(s) of the element unequivocally referable to its earlier recitation. 

Claim 16
	line 1, it appears that “is performed at a current density in the range of 0.1-3000 mA/cm2” is further limiting the electrocatalyzing recited in claim 1, line 2. However, the claim language is unclear as to whether it is.
	Otherwise, the “is performed at a current density in the range of 0.1-3000 mA/cm2” is further limiting an element recited in the preamble of claim 1, line 1, and has no relationship with the electrocatalyzing step.

Claim 17
	line 1, it appears that “is performed at a current density in the range of 50-3000 mA/cm2” is further limiting the electrocatalyzing recited in claim 1, line 2. However, the claim language is unclear as to whether it is.
	Otherwise, the “is performed at a current density in the range of 50-3000 mA/cm2” is further limiting an element recited in the preamble of claim 1, line 1, and has no relationship with the electrocatalyzing step.

Claim 18
	line 1, it appears that “is performed at a current density in the range of 100-3000 mA/cm2” is further limiting the electrocatalyzing recited in claim 1, line 2. However, the claim 
language is unclear as to whether it is.
	Otherwise, the “is performed at a current density in the range of 100-3000 mA/cm2” is 

further limiting an element recited in the preamble of claim 1, line 1, and has no relationship with the electrocatalyzing step.

Claim 19
	line 1, it appears that “is performed at a current density in the range of 100-1000 mA/cm2” is further limiting the electrocatalyzing recited in claim 1, line 2. However, the claim language is unclear as to whether it is.
	Otherwise, the “is performed at a current density in the range of 100-1000 mA/cm2” is further limiting an element recited in the preamble of claim 1, line 1, and has no relationship 
with the electrocatalyzing step.

Claim 20
	line 1, it appears that “performed at a current density in the range of 1000-3000 mA/cm2.” is further limiting the electrocatalyzing recited in claim 1, line 2. However, the claim language is unclear as to whether it is.
	Otherwise, the “performed at a current density in the range of 1000-3000 mA/cm2” is further limiting an element recited in the preamble of claim 1, line 1, and has no relationship with the electrocatalyzing step.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 

U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim(s) 1, 6, 8, 14 and 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Han et al. (“High-Rate Electrochemical Reduction of Carbon Monoxide to Ethylene Using Cu-Nanoparticle-Based Gas Diffusion Electrodes,” ACS Energy Letters (2018 Mar 13), Vol. 3, No. 4, pp. 855-860).
	Regarding claim 1, Han teaches a method of electroreduction with a working electrode 
and counter electrode comprising: 
• electrocatalyzing carbon monoxide (= electrochemical reduction of carbon monoxide)  

[page 855, Title] or a mixture of carbon monoxide and carbon dioxide (= the CO gas was injected) [page 857, right column, line 17] in the presence of one or more nucleophilic co-reactants (= CO transport in the aqueous solution) [page 859, left column, lines 23-24] in contact with a catalytically active material present on the working electrode (= Cu-nanoparticle coated electrode) [page 856, Fig. 2(d)], thereby forming one or more carbon-containing products electrocatalytically (= liquid products from COR, such as ethanol, methanol, and acetaldehyde, were also detected) [page 858, right column, line 16-17],
wherein the working electrode is a cathode comprising a cathodic catalytically active material comprised of at least one of copper, copper oxide, or a copper containing material (= Cu-nanoparticle coated electrode) [page 856, Fig. 2(d)], and 
wherein the one or more carbon-containing products comprises acetic acid, acetate, acetaldehyde, amides, thioesters, or a combination thereof (= liquid products from COR, such as ethanol, methanol, and acetaldehyde, were also detected) [page 858, right column, line 16-17].  
Regarding claim 6, Han teaches wherein the one or more nucleophilic co-reactants are selected from the group consisting of ammonia, amines, water, alcohols, carboxylic acids and 
thiols (= CO transport in the aqueous solution) [page 859, left column, lines 23-24].
Regarding claim 8, Han teaches wherein the one or more carbon-containing products further comprises of methane, ethylene, carbon monoxide, hydrogen, ethanol, propanol, or a combination thereof (= liquid products from COR, such as ethanol, methanol, and acetaldehyde, were also detected) [page 858, right column, line 16-17].  

	Regarding claim 14, Han teaches wherein the step of electrocatalyzing comprises electrocatalyzing carbon monoxide (= the CO gas was injected) [page 857, right column, line 17].
	Regarding claim 16, Han teaches wherein the electroreduction is performed at a current density in the range of 0.1-3000 mA/cm2 (= the low COR current density (<1 mA cm-2) in the flow-by configuration) [page 858, right column, lines 12-14].
	Regarding claim 17, Han teaches wherein the electroreduction is performed at a current density in the range of 50-3000 mA/cm2 (= in the flow-through configuration, a partial current
density of 50.8 mA cm-2) [page 857, right column, lines 60-61].

If not anticipated, then the invention as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments. Non-preferred and alternative embodiments constitute prior art (MPEP § 2123).
	The disclosure of desirable alternatives does not necessarily negate a suggestion for modifying the prior art to arrive at the claimed invention (MPEP § 2143.01).
In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists (MPEP § 2144.05(I)).

	
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness 
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

I.	Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (“High-Rate Electrochemical Reduction of Carbon Monoxide to Ethylene Using Cu-Nanoparticle-Based Gas Diffusion Electrodes,” ACS Energy Letters (2018 Mar 13), Vol. 3, No. 4, pp. 855-860) as applied to claims 1, 6, 8, 14 and 16-17 above.
Han is as applied above and incorporated herein.
Regarding claim 18, the method of Han differs from the instant invention because Han does not disclose wherein the electroreduction is performed at a current density in the range of 100-3000 mA/cm2.  
Han teaches using in the flow-through configuration, a partial current density of 50.8 mA cm-2 (page 857, right column, lines 60-61) and a low COR current density (<1 mA cm-2) in the flow-by configuration (page 858, right column, lines 12-14).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the electroreduction described by Han with wherein the electroreduction is performed at a current density in the range of 100-3000 mA/cm2 because the current density depends on the configuration of the electrochemical cell. 
One having ordinary skill in the art can experimentally determine the current density for 

a particular configuration of the electrochemical cell for the COR.
	Regarding claim 19, the method of Han differs from the instant invention because Han does not disclose wherein the electroreduction is performed at a current density in the range of 
100-1000 mA/cm2.  
Han teaches using in the flow-through configuration, a partial current density of 50.8 mA cm-2 (page 857, right column, lines 60-61) and a low COR current density (<1 mA cm-2) in the flow-by configuration (page 858, right column, lines 12-14).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the electroreduction described by Han with wherein the electroreduction is performed at a current density in the range of 100-1000 mA/cm2 because the current density depends on the configuration of the electrochemical cell. 
One having ordinary skill in the art can experimentally determine the current density for a particular configuration of the electrochemical cell for the COR to.
	Regarding claim 20, the method of Han differs from the instant invention because Han does not disclose wherein the electroreduction is performed at a current density in the range of 1000-3000 mA/cm2.
Han teaches using in the flow-through configuration, a partial current density of 50.8 mA cm-2 (page 857, right column, lines 60-61) and a low COR current density (<1 mA cm-2) in the flow-by configuration (page 858, right column, lines 12-14).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the electroreduction described by Han 

with wherein the electroreduction is performed at a current density in the range of 1000-3000 mA/cm2 because the current density depends on the configuration of the electrochemical cell. 
One having ordinary skill in the art can experimentally determine the current density for a particular configuration of the electrochemical cell for the COR. 

II.	Claims 1, 5-6, 8 and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cook et al. (US Patent No. 4,959,131) and Schmid et al. (US Patent Application Publication No. 2021/0079538 A1). 
	Regarding claim 1, Cook teaches a method of electroreduction with a working electrode and counter electrode comprising: 
• electrocatalyzing carbon monoxide or a mixture of carbon monoxide and carbon dioxide (= gas phase electrochemical reduction of CO2 and/or CO) [col. 1, lines 9-10] in the presence of one or more nucleophilic co-reactants (= H2O) [col. 5, line 30] in contact with a catalytically active material (= a metal electrocatalyst capable of providing adsorption sites for CO2 and/or CO and chemisorbed hydrogen species or faradaically generated hydrogen species in proximity to the adsorbed CO2 and/or CO is deposited on one side of the solid polymer electrolyte to function as a cathode) [col. 2, lines 44-49], thereby forming one or more carbon-containing products electrocatalytically (= to hydrocarbons) [col. 2, lines 42-43],
wherein the working electrode is a cathode comprising a cathodic catalytically active material comprised of at least one of copper, copper oxide, or a copper containing material (= copper is a preferred cathode metal electrocatalyst for use) [col. 3, lines 53-55].

The method of Cook differs from the instant invention because Cook does not disclose the following:
	a.	Wherein the catalytically active material is present on the working electrode.
Cook teaches that a metal electrocatalyst capable of providing adsorption sites for CO2 and/or CO and chemisorbed hydrogen species or faradaically generated hydrogen species in proximity to the adsorbed CO2 and/or CO is deposited on one side of the solid polymer electrolyte to function as a cathode (col. 2, lines 44-49).  Copper is a preferred cathode metal electrocatalyst for use (col. 3, lines 53-55).
	Schmid teaches that the catholyte may take the form, for example, of a solution of the substrate (CO2) in a liquid carrier phase (e.g. water) and/or of a mixture of the substrate with other gases (e.g. CO+CO2; water vapor+CO2) [page 11, [0152]]. A cathode for a cathode for reduction of CO2 and optionally CO may include, for example, a metal such as Cu, Ag, Au, Zn, Pb, Sn, Bi, Pt, Pd, Ir, Os, Fe, Ni, Co, W, Mo, etc., or mixtures and/or alloys thereof (page 9, [0124]).
The cathode is the electrode at which the reductive half-reaction takes place. It may be in single-part or multipart form and take the form, for example, of a gas diffusion electrode, porous electrode, or be directly in a composite with the AEM, etc. At least the following embodiments, for example, are possible here: (page 9, [0125]).

porous, conductive, catalytically inactive structure, e.g. carbon-paper GDL (gas diffusion layer), carbon-cloth GDL and/or polymer-bound film of granular glassy carbon impregnated with the catalyst for the cathode and optionally an ionomer that enables the binding to the first ion exchange membrane, for example an AEM, in which case the electrode may have been pressed mechanically onto the first ion exchange membrane, for example an AEM, or pressed beforehand with the first ion exchange membrane, for example an AEM, in order to form a composite (page 9, [0128]).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the cathodic catalytically active material 

described by Cook with wherein the catalytically active material is present on the working electrode because a carbon-paper GDL (gas diffusion layer), carbon-cloth GDL and/or polymer-
bound film of granular glassy carbon impregnated with the catalyst for the cathode and optionally an ionomer that enables the binding to an ion exchange membrane are also forms of a cathode at which the electrochemical reduction of CO2 and/or a mixture CO + CO2 takes place.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
	b.	Wherein the one or more carbon-containing products comprises acetic acid, acetate, acetaldehyde, amides, thioesters, or a combination thereof.  
 The invention as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because:
	(i)  The Cook combination teaches a method in a similar manner as presently claimed. 
	Similar processes can reasonably be expected to yield products which inherently have the same properties. In re Spada 911 F.2d 705, 15 USPQ 2d 1655 (CAFC 1990); In re DeBlauwe 736 F.2d 699, 222 USPQ 191 (CAFC 1984); In re Wiegand 182 F.2d 633, 86 USPQ 155 (CCPA 1950).
	(ii)  A process yielding an unobvious product may nonetheless be obvious where 

Applicant claims a process in terms of function, property or characteristic and the process of the prior art is the same or similar as that of the claim but the function, property or characteristic is not explicitly disclosed by the reference (MPEP § 2116.01).
Regarding claim 5, the method of Cook differs from the instant invention because Cook does not disclose wherein the cathodic catalytically active material is present on a carbon or a conductive support which is dispersed in an ion conducting polymer or a hydrophobic polymer and deposited on a porous gas diffusion layer or porous membrane material.  
Cook teaches that a metal electrocatalyst capable of providing adsorption sites for CO2 and/or CO and chemisorbed hydrogen species or faradaically generated hydrogen species in proximity to the adsorbed CO2 and/or CO is deposited on one side of the solid polymer electrolyte to function as a cathode (col. 2, lines 44-49).  Copper is a preferred cathode metal electrocatalyst for use (col. 3, lines 53-55).
	Schmid teaches that the catholyte may take the form, for example, of a solution of the substrate (CO2) in a liquid carrier phase (e.g. water) and/or of a mixture of the substrate with other gases (e.g. CO+CO2; water vapor+CO2) [page 11, [0152]]. A cathode for a cathode for reduction of CO2 and optionally CO may include, for example, a metal such as Cu, Ag, Au, Zn, Pb, Sn, Bi, Pt, Pd, Ir, Os, Fe, Ni, Co, W, Mo, etc., or mixtures and/or alloys thereof (page 9, [0124]).
The cathode is the electrode at which the reductive half-reaction takes place. It may be in single-part or multipart form and take the form, for example, of a gas diffusion electrode, porous electrode, or be directly in a composite with the AEM, etc. At least the following embodiments, for example, are possible here: (page 9, [0125]).

porous, conductive, catalytically inactive structure, e.g. carbon-paper GDL (gas diffusion layer), carbon-cloth GDL and/or polymer-bound film of granular glassy carbon impregnated with the catalyst for 
the cathode and optionally an ionomer that enables the binding to the first ion exchange membrane, for 

example an AEM, in which case the electrode may have been pressed mechanically onto the first ion exchange membrane, for example an AEM, or pressed beforehand with the first ion exchange membrane, for example an AEM, in order to form a composite (page 9, [0128]).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the cathodic catalytically active material described by Cook with wherein the cathodic catalytically active material is present on a carbon or a conductive support which is dispersed in an ion conducting polymer or a hydrophobic polymer and deposited on a porous gas diffusion layer or porous membrane material because a carbon-paper GDL (gas diffusion layer), carbon-cloth GDL and/or polymer-bound film of granular glassy carbon impregnated with the catalyst for the cathode and optionally an ionomer that enables the binding to an ion exchange membrane are also forms of a cathode at which the electrochemical reduction of CO2 and/or a mixture CO + CO2 takes place.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
	Regarding claim 6, Cook teaches wherein the one or more nucleophilic co-reactants are selected from the group consisting of ammonia, amines, water, alcohols, carboxylic acids and 
thiols (= H2O) [col. 5, line 30].
	Regarding claim 8, Cook teaches wherein the one or more carbon-containing products 

further comprises of methane, ethylene, carbon monoxide, hydrogen, ethanol, propanol, or a combination thereof (=  formation of ethanol and propanol in addition to CH4 and C2H4) [col. 6, lines 10-12].
	Regarding claim 14, Cook teaches wherein the step of electrocatalyzing comprises electrocatalyzing carbon monoxide (= gas phase electrochemical reduction of CO2 and/or CO) [col. 1, lines 9-10].
	Regarding claim 15, Cook teaches wherein the step of electrocatalyzing comprises electrocatalyzing a mixture of carbon monoxide and carbon dioxide (= gas phase 
electrochemical reduction of CO2 and/or CO) [col. 1, lines 9-10].
	Regarding claim 16, Cook teaches wherein the electroreduction is performed at a 
current density in the range of 0.1-3000 mA/cm2 (= providing a current density of about 5 to about 50 mA/cm2) [col. 4, lines 19-20].
Regarding claim 17, Cook teaches wherein the electroreduction is performed at a current density in the range of 50-3000 mA/cm2 (= providing a current density of about 5 to about 50 mA/cm2) [col. 4, lines 19-20].
Regarding claim 18, the method of Cook differs from the instant invention because Cook does not disclose wherein the electroreduction is performed at a current density in the range of 100-3000 mA/cm2.  
	Cook teaches providing a current density of about 5 to about 50 mA/cm2 (col. 4, lines 
19-20].
	Schmid teaches that the catholyte may take the form, for example, of a solution of the 

substrate (CO2) in a liquid carrier phase (e.g. water) and/or of a mixture of the substrate with other gases (e.g. CO+CO2; water vapor+CO2) [page 11, [0152]]. In some embodiments, the electrolysis is conducted with a current density of more than 50 mAcm-2, more than 100 mAcm-2, of 150 mAcm-2 or more, 170 mAcm-2 or more, 250 mAcm-2 or more, 400 mAcm-2 or more, or 600 mAcm-2 or more (page 2, [0016]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the electroreduction described by Cook with wherein the electroreduction is performed at a current density in the range of 100-3000 
mA/cm2 because a current density of more than 50 mAcm-2 conducts the electrochemical reduction of CO2 and/or a mixture CO + CO2.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known work if the 
variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
	Regarding claim 19, the method of Cook differs from the instant invention because Cook does not disclose wherein the electroreduction is performed at a current density in the range of 100-1000 mA/cm2.  
Cook teaches providing a current density of about 5 to about 50 mA/cm2 (col. 4, lines 
19-20].

	Schmid teaches that the catholyte may take the form, for example, of a solution of the substrate (CO2) in a liquid carrier phase (e.g. water) and/or of a mixture of the substrate with other gases (e.g. CO+CO2; water vapor+CO2) [page 11, [0152]]. In some embodiments, the electrolysis is conducted with a current density of more than 50 mAcm-2, more than 100 mAcm-2, of 150 mAcm-2 or more, 170 mAcm-2 or more, 250 mAcm-2 or more, 400 mAcm-2 or more, or 600 mAcm-2 or more (page 2, [0016]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the electroreduction described by Cook with wherein the electroreduction is performed at a current density in the range of 100-1000 mA/cm2 because a current density of more than 50 mAcm-2 conducts the electrochemical reduction of CO2 and/or a mixture CO + CO2.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known work if the 
variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
	Regarding claim 20, the method of Cook differs from the instant invention because Cook does not disclose wherein the electroreduction is performed at a current density in the range of 1000-3000 mA/cm2.
Cook teaches providing a current density of about 5 to about 50 mA/cm2 (col. 4, lines 

19-20].
	Schmid teaches that the catholyte may take the form, for example, of a solution of the substrate (CO2) in a liquid carrier phase (e.g. water) and/or of a mixture of the substrate with other gases (e.g. CO+CO2; water vapor+CO2) [page 11, [0152]]. In some embodiments, the electrolysis is conducted with a current density of more than 50 mAcm-2, more than 100 mAcm-
2, of 150 mAcm-2 or more, 170 mAcm-2 or more, 250 mAcm-2 or more, 400 mAcm-2 or more, or 600 mAcm-2 or more (page 2, [0016]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the electroreduction described by Cook with wherein the electroreduction is performed at a current density in the range of 1000-3000 mA/cm2 because a current density of more than 50 mAcm-2 conducts the electrochemical reduction of CO2 and/or a mixture CO + CO2.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known work if the 
variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).

III.	Claims 2-3 and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cook et al. (US Patent No. 4,959,131) and Schmid et al. (US Patent Application Publication No. 

2021/0079538 A1) as applied to claims 1, 5-6, 8 and 14-20 above, and further in view of O’Malley et al. (US Patent Application Publication No. 2017/0244109 A1).
	Cook and Schmid are as applied above and incorporated herein.
	Regarding claim 2, the method of Cook differs from the instant invention because Cook does not disclose wherein the counter electrode is an anode comprising an anodic catalytically active material comprised of at least one metal selected from the group consisting of iridium, nickel, iron, and tin.  
	Cook teaches that that anode metal 30 may be any metal compatible with electrochemical 
hydrogen oxidation as known for use in hydrogen fuel cells, such as platinum, platinum alloys and ruthenium (col. 4, lines 1-4).
	O’Malley teaches providing a catalyst layer comprising the catalyst of the invention and an electrocatalyst; the electrocatalyst facilitates a hydrogen oxidation reaction or an oxygen reduction reaction (page 3, [0049]). If the catalyst layer is an anode catalyst layer, the platinum may be alloyed with one or more of osmium, ruthenium, niobium, tantalum, vanadium, iridium, tin, titanium or rhodium; or an oxide thereof (page 3, [0052]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the counter electrode described by Cook with wherein the counter electrode is an anode comprising an anodic catalytically active material comprised of at least one metal selected from the group consisting of iridium, nickel, 
iron, and tin because platinum alloyed with one or more of iridium and tin is an electrocatalyst that facilitates a hydrogen oxidation reaction.

Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
	Regarding claim 3, O’Malley teaches wherein the at least one metal is present, at least in part, as a metal oxide (= if the catalyst layer is an anode catalyst layer, the platinum may be alloyed with one or more of osmium, ruthenium, niobium, tantalum, vanadium, iridium, tin, titanium or rhodium; or an oxide thereof (page 3, [0052]).
	Regarding claim 9, Cook teaches wherein the method further comprises using an anolyte (= an aqueous inorganic salt solution or aqueous anolyte 34) [col. 4, lines 42-43] and an optional catholyte, wherein the anolyte comprises at least one metal cation (= includes KCl) [col. 4, lines 47-53] and wherein the catholyte comprises at least one of carbonate, bicarbonate, chloride, iodide, or hydroxide (= optional or OH- (col. 5, lines 29-33)).
Regarding claim 10, Cook teaches wherein the method further comprises:
a) streaming (= suitable means for providing desired flow are well known in the art) [col. 4, lines 29-31] the anolyte through an anolyte chamber (= both metal anode 35 and aqueous 
anolyte 34 are within anode chamber 31) [col. 4, lines 43-44], the carbon monoxide or the mixture of carbon monoxide and carbon dioxide through a fluid chamber (= cathode chamber 21) [col. 4, line 38] and optionally a catholyte through an optional catholyte chamber of an 

electrolyzer (= solid polymer electrolyte cells) [col. 2, lines 43-44]; 
b) streaming the one or more nucleophilic co-reactants with the anolyte, at least one of the carbon monoxide or the mixture of carbon monoxide and carbon dioxide, or the optional catholyte (= an aqueous inorganic salt solution or aqueous anolyte 34) [col. 4, lines 42-43]; 
c) electrically connecting the anode and the cathode using a source of electrical current 
(= providing a current density) [col. 4, line 19], 
	wherein the catalytically active material is present on the cathode (= copper is a 
preferred cathode metal electrocatalyst for use) [col. 3, lines 53-55], thereby forming one or more carbon-containing chemical products electrocatalytically (= to hydrocarbons) [col. 2, lines 42-43].
	 Regarding claim 11, the method of Cook differs from the instant invention because Cook does not disclose wherein the cathodic catalytically active material is present on a carbon or a conductive support which is dispersed in an ion conducting polymer or a hydrophobic polymer and deposited on a porous membrane material, and wherein the porous membrane comprises an anion exchange membrane.  
Cook teaches that a metal electrocatalyst capable of providing adsorption sites for CO2 and/or CO and chemisorbed hydrogen species or faradaically generated hydrogen species in proximity to the adsorbed CO2 and/or CO is deposited on one side of the solid polymer electrolyte to function as a cathode (col. 2, lines 44-49).  Copper is a preferred cathode metal electrocatalyst for use 
(col. 3, lines 53-55).
	Schmid teaches that the catholyte may take the form, for example, of a solution of the 

substrate (CO2) in a liquid carrier phase (e.g. water) and/or of a mixture of the substrate with other gases (e.g. CO+CO2; water vapor+CO2) [page 11, [0152]]. A cathode for a cathode for reduction of CO2 and optionally CO may include, for example, a metal such as Cu, Ag, Au, Zn, Pb, Sn, Bi, Pt, Pd, Ir, Os, Fe, Ni, Co, W, Mo, etc., or mixtures and/or alloys thereof (page 9, [0124]).
The cathode is the electrode at which the reductive half-reaction takes place. It may be in single-part or multipart form and take the form, for example, of a gas diffusion electrode, porous electrode, or be directly in a composite with the AEM, etc. At least the following embodiments, for example, are possible here: (page 9, [0125]).

porous, conductive, catalytically inactive structure, e.g. carbon-paper GDL (gas diffusion layer), carbon-cloth GDL and/or polymer-bound film of granular glassy carbon impregnated with the catalyst for the cathode and optionally an ionomer that enables the binding to the first ion exchange membrane, for example an AEM, in which case the electrode may have been pressed mechanically onto the first ion exchange membrane, for example an AEM, or pressed beforehand with the first ion exchange membrane, for example an AEM, in order to form a composite (page 9, [0128]).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the cathodic catalytically active material described by Cook with wherein the cathodic catalytically active material is present on a carbon or a conductive support which is dispersed in an ion conducting polymer or a hydrophobic polymer and deposited on a porous membrane material, and wherein the porous membrane comprises an anion exchange membrane because a carbon-paper GDL (gas diffusion layer), carbon-cloth GDL and/or polymer-bound film of granular glassy carbon impregnated with the catalyst for the cathode and optionally an ionomer that enables the binding to an ion exchange membrane, for example an AEM, are also forms of a cathode at which the electrochemical reduction of CO2 and/or a mixture CO + CO2 takes place.
Known work in one field of endeavor may prompt variations of it for use in either the 

same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
	Regarding claim 12, Cook teaches wherein the one or more nucleophilic co-reactants are selected from the group consisting of ammonia, amines, water, alcohols, carboxylic acids and thiols (= H2O) [col. 5, line 30].

IV.	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cook et al. (US Patent No. 4,959,131) and Schmid et al. (US Patent Application Publication No. 2021/0079538 A1) as applied to claims 1, 5-6, 8 and 14-20 above, and further in view of Kudo et al. (US Patent Application Publication No. 2018/0265440 A1).
	Cook and Schmid are as applied above and incorporated herein.
	Regarding claim 7, the method of Cook differs from the instant invention because Cook does not disclose wherein the one or more nucleophilic co-reactants are selected from the group consisting of C1-C6 aliphatic primary aminesReply to Office Action of: December 9, 2021, C1-C6 aliphatic secondary amines, aromatic primary amines, and aromatic secondary amines.  
	Kudo teaches that the cathode 22 is an electrode (reduction electrode) which causes a reduction reaction of carbon dioxide (CO2) or a reduction reaction of a carbon compound produced thereby to produce a carbon compound (page 2-3, [0025]). CO2 gas or gas containing 

CO2 (sometimes collectively referred to simply as CO2 gas) is introduced and discharged by the gas supply system 300 (page 3, [0029]).
For the cathode solution, an ionic liquid which is made of salts of cations such as imidazolium ions or pyridinium ions and anions such as BF4- or PF6- and which is in a liquid state in a wide temperature range, or its aqueous solution may be used. As another cathode solution, there can be cited an amine solution of ethanolamine, imidazole, pyridine, or the like, or an aqueous solution thereof. As amine, any of primary amine, secondary amine, and tertiary amine is applicable (page 4, [0036]).

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the one or more nucleophilic co-reactants described by Cook with wherein the one or more nucleophilic co-reactants are selected from the group consisting of C1-C6 aliphatic primary aminesReply to Office Action of: December 9, 2021, C1-C6 aliphatic secondary amines, aromatic primary amines, and aromatic secondary amines because an amine solution of ethanolamine or the like, or an aqueous solution thereof, is a cathode solution which causes a reduction reaction of CO2 gas or gas containing CO2.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when 
combined for their commonly known purpose (MPEP § 2141 and § 2144.07).

V.	Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cook et al. (US 

Patent No. 4,959,131) and Schmid et al. (US Patent Application Publication No. 2021/0079538 A1) as applied to claims 1, 5-6, 8 and 14-20 above, and further in view of O’Malley et al. (US Patent Application Publication No. 2017/0244109 A1) as applied to claims 2-3 and 9-12 above, and further in view of Kudo et al. (US Patent Application Publication No. 2018/0265440 A1).
	Cook, Schmid and O’Malley are as applied above and incorporated herein.
	Regarding claim 13, the method of Cook differs from the instant invention because Cook does not disclose wherein the one or more nucleophilic co-reactants are selected from the group consisting of C1-C6 aliphatic primary amines, C1-C6 aliphatic secondary amines, aromatic primary amines, and aromatic secondary amines.  
	Kudo teaches that the cathode 22 is an electrode (reduction electrode) which causes a 
reduction reaction of carbon dioxide (CO2) or a reduction reaction of a carbon compound produced thereby to produce a carbon compound (page 2-3, [0025]). CO2 gas or gas containing CO2 (sometimes collectively referred to simply as CO2 gas) is introduced and discharged by the gas supply system 300 (page 3, [0029]).
For the cathode solution, an ionic liquid which is made of salts of cations such as imidazolium ions or pyridinium ions and anions such as BF4- or PF6- and which is in a liquid state in a wide temperature range, or its aqueous solution may be used. As another cathode solution, there can be cited an amine solution of ethanolamine, imidazole, pyridine, or the like, or an aqueous solution thereof. As amine, any of primary amine, secondary amine, and tertiary amine is applicable (page 4, [0036]).

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the one or more nucleophilic co-reactants described by Cook with wherein the one or more nucleophilic co-reactants are selected from 

the group consisting of C1-C6 aliphatic primary aminesReply to Office Action of: December 9, 2021, C1-C6 aliphatic secondary amines, aromatic primary amines, and aromatic secondary amines because an amine solution of ethanolamine or the like, or an aqueous solution thereof, is a cathode solution which causes a reduction reaction of CO2 gas or gas containing CO2.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 
statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349. The examiner can normally be reached Monday-Friday, 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.














/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        March 26, 2022